DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/21/2022.  Claims 1-11 were non-elected and withdrawn. Claims 12-20 were elected. Claims 21-24 are new. Claims 1-24 are currently pending.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112
3.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.1.	Claim 12 recites the limitation "building the health predictive model" in line 1 which is referenced from withdrawn claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 12-24 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 12, and similarly independent claims 19 and 20, are directed, in part, to a method, computer program product and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for providing health information by

CLAIM 12:

building the health predictive model in accordance with the method of claim 1;


	EXCERPT FROM CLAIM 1:
extracting a plurality of symptom-attribute-value (SAV) ontology objects from free text of the plurality of electronic medical records; and

arranging the SAV ontology objects into a hierarchical ontology of the SAV ontology objects;

generating a plurality of feature vectors respectively associated with the plurality of medical cases and at least partially based on the SAV ontology objects; and

training the health predictive model based on the plurality of feature vectors by using the diagnoses as category labels of said training



receiving one or more responses via a health conversation;

updating a current feature vector based on the one or more responses;

inputting the current feature vector into the health predictive model; and

calculating a probability vector based on said inputting, the probability vector including one or more probabilities each associated with a selected medical condition.

CLAIM 19:
instruction for receiving one or more responses via a health conversation;

instruction for presenting reference population information upon receiving a selected response of the one or more responses and based on statistics of a plurality of electronic medical records, the reference population information including a reference population index presented as a number of people in the plurality of electronic medical records that have one or more relevant symptoms and one or more relevant profile features associated with the health conversation; and

instruction for presenting, at an end of the health conversation, at least part of a probability vector including one or more probabilities each associated with a selected medical condition, the probability vector being calculated based at least partially on the one or more responses and a health predictive model that is built based on the plurality of electronic medical records.

CLAIM 20:
receiving one or more responses via a health conversation;

updating a current feature vector based on the one or more responses; and

calculating a probability vector by inputting the current feature vector into a health predictive model, the probability vector including one or more probabilities each associated with a selected medical condition.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 12, 19 and 20 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claim 12, as a whole, is directed to providing health information by building a predictive model (by extracting ontology objects from text, arranging the objects into a hierarchy, generating a plurality of vectors associated with medical cases, training the model), receiving responses via a health conversation, updating a vector based on responses, inputting vectors into a model and calculating a probability of selected medical conditions which are human interactions and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer; and similarly in independent claims 19 and 20. Furthermore, independent claim 1, and similarly independent claims 19 and 20, recite “building the health predictive model…”, “receiving one or more responses…”,  “updating a current feature vector…”, “inputting the current feature vector into the health predictive model…” and “calculating a probability vector…” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 12, 19 and 20 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite computer, electronic medical records, a health predictive model, and machine learning which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0048]-[0054] of applicant's specification (US 2020/0185102) recites that the system/method is implemented using devices that can include a personal computer (PC) and/o9r mobile computer device, such as a tablet computer and/or a smart phone, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loscutoff et al. (US 2020/0098476), in view of Allen (US 2018/0089568).

CLAIM 19
Loscutoff teaches a computer program product for providing health information, the computer program product being encoded on one or more machine-readable storage media and configured to be installed on a client device (Loscutoff: abstract), computer program product comprising:
instruction for receiving one or more responses via a health conversation (Loscutoff: abstract; ¶¶ [0059]; FIGS. 1-8);
instruction for presenting reference information upon receiving a selected response of the one or more responses and based on statistics of a plurality of electronic medical records, the reference information including a reference index presented as a number in the plurality of electronic medical records that have one or more relevant symptoms and one or more relevant profile features associated with the health conversation (xxxxx: ¶¶ [00xxx]); and
instruction for presenting, at an end of the health conversation, at least part of a probability vector including one or more probabilities each associated with a selected medical condition, the probability vector being calculated based at least partially on the one or more responses and a health predictive model that is built based on the plurality of electronic medical records (Loscutoff: abstract; ¶¶ [0021, [0036]; FIGS. 1-8).

Loscutoff does not appear to explicitly teach the following:
reference population and number of people.

Allen, however, teaches the following:
reference population and number of people (Allen: abstract; ¶¶ [0055], [0076]-[0077]; FIGS. 1-6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the cognitive building of medical conditions using reference population information, as taught by Allen, with the dynamic prompting for diagnosis suspecting, as taught by Loscutoff, with the motivation of providing improved data processing and decision-support (Allen: abstract; ¶¶ [001]-[0009]).

CLAIM 20
Loscutoff teaches a method of providing health information (Loscutoff: abstract), comprising:
receiving one or more responses via a health conversation (Loscutoff: abstract; ¶¶ [0059]; FIGS. 1-8);
a current feature vector based on the one or more responses (Loscutoff: abstract; ¶¶ [0021, [0036], [0041]; FIGS. 1-8); and
calculating a probability vector by inputting the current feature vector into a health predictive model, the probability vector including one or more probabilities each associated with a selected medical condition (Loscutoff: abstract; ¶¶ [0021, [0036]; FIGS. 1-8).

Loscutoff does not appear to explicitly teach the following:
updating vector.

Allen, however, teaches the following:
updating vector (Allen: abstract; ¶¶ [0129]-[0130]; FIGS. 1-6).

The motivation to include the teachings of Allen with the teachings of Luscutoff is the same as that of claim 19 above and is incorporated herein.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Tang et al. (US 2018/0046773) – medical system and method for providing medical prediction

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686